DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4, and 6-10 are currently pending.

Response to Amendments
Applicant’s amendments filed 12/14/2021 have been entered.
Claims 1, 4, and 8 have been amended.
The objection to claim 8 has been withdrawn in view of the amendments.
The Section 103 rejections on claims 1-10 have been withdrawn in view of the amendments.
However, new Section 103 rejections have been implemented upon further search and consideration of the amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0036242 A1) in view of Ciceron (US 2016/0090349 A1) in further view of Hamakubo et al. (US 2016/0075882 A1) and in further view of Yamamoto et al. (US 2010/0300611 A1).
Regarding claims 1 and 9,
Lee teaches a flexible display comprising a laminate (a flexible window stack structure) including a substrate; a first hard coating layer formed on a surface of the substrate; and a second hard coating layer formed on an opposite side of the substrate (Lee: abstract; par. 0017-0020). The window stack may be folded and thus the second coating layer may be considered to be disposed at an elongated side when said window stack is folded in the desired manner (Lee: par. 0020 and 0064). It is noted that the language requiring “when the window stack structure is folded” is an example of functional language. See MPEP 2173.05(g). The limitation is met if the claimed window stack is fully capable of preforming the claimed function. In this case, the flexible display of Lee may indeed be folded and is composed of the claimed structure (Lee: par. 0020 and 0064
Lee further teaches the first and second hard coating films may be composed of photocurable (meth)acrylate oligomers or monomers including (meth)acrylate monomers of varying functionality (compounds that are not described as dendritic acrylate compounds (Lee: par. 0035-0036). Lee does not explicitly teach wherein the first second hard coating layer comprises a dendritic acrylate compound. However, Applicant explains in paragraph [0055] of the specification that the second hard coating layer may have a cross-linking density or a curing density reduction resulting in a reduced curing contraction of said second hard coating layer compared to the first hard coating layer. Thus, one of ordinary skill in the art would reasonably expect that as the first hard coating layer has an increased pencil hardness (i.e. a higher cross-linking density) and a higher compressive elastic modulus (i.e. an increased hardness/density).
Ciceron teaches that including multifunctional acrylate monomers of high functionality in coating applications may increase the crosslinking density and thus increased the related properties such as hardness (Ciceron: par. 0002). Thus, as Lee desires an increased hardness for the first coating layer and teaches options for acrylate monomers with higher functionality/cross-linking density, one of ordinary skill in the art would seek to adjust the acrylate compositions of Lee to achieve the desired properties.
Hamakubo teaches the use of acrylate compounds with dendritic aliphatic acrylate functional groups in a coating composition for use as a hard coat layer in optical laminates (Hamakubo: abstract; par. 0009 and 0041). The coating composition may comprise polyfunctional acrylates (a-1) in combination with a dendritic aliphatic acrylate functional groups (a-2) (Hamakubo: par. 0041-0045). The dendritic aliphatic acrylate compound provides high hardness and adhesion properties without the influence of oxygen inhibition on UV ray curing and can suppress curing shrinkage (curing contraction) to enhance adhesion while also Hamakubo: par. 0041). The reduced curing shrinkage and the hyperbranching as result of the dendritic compound (see Hamakubo: par. 0041-0045) would result in reduced crosslinking density and would be more suitable in the second hardcoat layer of Lee compared to the first hardcoat layer.
Hamakubo and Lee are in the corresponding field of hard coat films for use in optical laminates which aim to provide for improved hardness properties. Therefore, it would have been obvious to one of ordinary skill in the art to utilize the dendritic acrylate compound of Hamakubo in the second hard coat layer of Lee to provide high hardness and adhesion properties without the influence of oxygen inhibition on UV ray curing and can suppress curing shrinkage (curing contraction) to enhance adhesion while also resulting in a hardcoat film having excellent transparency and weather resistance as taught by Hamakubo.
Lee is silent towards the first hard coating layer having a curing contraction greater than that of the second hard coating layer. However, the resulting combination with Hamakubo would result in the second layer having a dendritic acrylate compound that reduces curing shrinkage (curing contraction) and is hyperbranched as evidenced by Hamakubo and Applicant’s specification (Hamakubo: par. 0041-0045 and Applicant’s specification: par. 0053 and 0055). Thus, the first hard coating layer would have a curing contraction greater than that of the second hard coating layer to some degree.
Lee and Hamakubo are silent towards the window stack structure having a normal curl in a folding direction with a degree of the normal curl is in a range of from 5 to 50 mm.
Yamamoto teaches an optical display unit comprising an optical laminate comprising hard coat layers (Yamamoto: abstract; par. 0035 and 0189). The laminate preferably has a curling amount (defined as the height of an edge of the sample from a flat surface, may correspond to the claimed normal curl) of preferably from 10 mm to 80 mm which overlaps with Yamamoto: par. 0018 and 0043). The curling amount in this range provides improved bonding and peeling properties (Yamamoto: par. 0043).
Lee and Yamamoto are in the corresponding field of optical displays comprising hard coat laminates. Therefore, it would be obvious to one of ordinary skill in the art to construct the flexible window stack structure of Lee to have a normal curl in the claimed range to provide improved bonding and peeling properties as taught by Yamamoto.
Regarding claim 4,
Lee in view of Hamakubo and Yamamoto teaches the flexible window stack structure required by claim 1. Lee further teaches the first and second hard coating layer may be formed of a hard coating composition that includes a photo-curable compound containing an acrylate functional group, a photo-initiator, and a solvent (Lee: par. 0030-0043).
Hamakubo teaches the use of dendritic acrylate functional groups which are photo-curable (Hamakubo: par. 0041-0045) to provide the advantages explained and rendered obvious in the rejection of claim 1 above.
Regarding claim 6,
Lee in view of Hamakubo and Yamamoto teaches the flexible window stack structure required by claim 4. Lee further teaches the first hard coating layer and the second hard coating layer may each have a thickness in the range of 5 to 50 µm (Lee: abstract; par. 0019). Example 1 details an embodiment in which the first hard coating layer has a thickness of 20 µm and the second hard coating layer has a thickness of 5 µm and thus the first hard coating layer has a thickness greater than the second hard coating layer (Lee: par. 0053).
Regarding claim 7,
Lee in view of Hamakubo and Yamamoto teaches the flexible window stack structure required by claim 1. Lee further teaches the second hard coating layer may have an adhesive layer and thus may be considered to have a multi-layered structure (Lee: par. 0015 and 0025).
Regarding claim 8,
Lee in view of Hamakubo and Yamamoto teaches the flexible window stack structure required by claim 1. Lee further teaches the substrate comprises at least one selected from the group consisting of polyimide, polyether sulfone, polyacrylate, polyetherimide, polyethylene naphthalene, polyethylene terephthalate, polycarbonate, cellulose triacetate, and cellulose acetate propionate (Lee: par. 0028).
Regarding claim 10,
Lee in view of Hamakubo and Yamamoto teaches the image display device required by claim 9. Lee further teaches the flexible window stack may be bent along a direction in which the first hard coating layer is compressed (Lee: par. 0020 and 0064).

Response to Arguments
Applicant’s arguments filed 12/14/2021 are moot as they do not pertain to the updated rejection above.
That is Hamakubo cures the deficiencies of the dendritic compounds and the curing contraction argued in points 1 and 2. Yamamoto teaches the normal curl argued in point 3. Please see the updated rejection above for further details.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRAVIS M FIGG/Primary Examiner, Art Unit 1783